GOODE, J.
The only point for decision in this appeal is whether or not a notice of an appeal by the de*115fendant company (respondent here) from a judgment in favor of plaintiff, rendered by a justice of the peace, was sufficient. The defendant is engaged in the business of moving and storing furniture in the city of St. Louis and was employed by plaintiff, March 31, 1906, to remove certain personal property, chiefly clothing and household furniture, from plaintiff’s residence 4124 Delmar boulevard in the city of St. Louis, to 4236 C'leve land avenue. The property was damaged by a fire while in transit and this action was instituted before a justice of the peace to recover the damages. In defense it was pleaded that plaintiff carelessly and negligently permitted a stove with live coals of fire in it to be loaded into the van along with his other furniture; that defendant’s servants' were not aware the stove contained fire, and the motion of the van jostled the coals out and ignited the property. The trial before the justice resulted in a verdict and judgment for plaintiff and defendant appealed to the circuit court. The judgment was rendered by the justice on August 6, 1906. The notice of the appeal was as follows:
“Needham C. Collier, Plaintiff, v. Langan & Taylor Storage & Moving Company, a corporation, Defendant.
“Before A. O’Hallaron, Justice of the Peace Within and for the fifth District, City of St. Louis, Mo.
“To the Plaintiff in the Above Entitled Cause, or His Attorney Before the Justice:
“You will please take notice that on or about the 16th day of August, 1906, the defendant appealed from the judgment rendered by the above-named justice of the peace in the above cause in favor of the plaintiff on the 26th day of July, 1906, for the sum of $350 and costs, and that said cause on appeal is now pending in the circuit court of the city of St. Louis, in Room 2 thereof, and is known as cause No. 43202A of said court.
“Langan & Taylor Storage & Moving Company.”
It will be observed that the foregoing notice de*116scribes the judgment as having been rendered on July 26, 1906, instead of August 6th, the true date, and for this reason it is contended the notice was fatally defective. No doubt this point would be well taken if the notice was not otherwise sufficient to apprise the plaintiff beyond possibility of doubt in what cause the appeal had been taken, and to what court. But the title of the cause is correctly stated; also the justice of the peace before whom, it had pended and who had given the judgment, the amount of the judgment and that the cause was then pending in Room 2. in the circuit court of the city of St. Louis and was known as case No. 43202A of said court. The only error in the notice was the misstatement of the date of the judgment. But this error could not have misled the plaintiff in view of the other elements of description of the cause, which pointed unmistakably to the case in which the appeal was taken and the judgment it was taken from. While much strictness has been insisted on in notices of appeal, this policy ought not to be extended so as to produce absurdity. It would be little less than absurd to hold plaintiff was not given sufficient information to apprise him completely of the appeal. This matter has been discussed in several cases recently by this court, and the doctrine stated that the notice is good if it is full enough to identify the judgment appealed from and informs the non-appealing party that an appeal has been taken. [Munroe v. Herrington, 99 Mo. App. 288, 73 S. W. 221; Igo v. Bradford, 110 Mo. App. 670, 85 S. W. 618; Teasdale v. Fruit Product Co., 120 Mo. App. 584, 97 S. W. 655.] It is true the erroneous date of the judgment might have misled the plaintiff if it stood alone; but as the amount of the judgment is given, the justice who rendered it named, and the number of the case in the circuit court referred to, it would be a sacrifice of reason and justice to say the clerical misprision in the date should so- far transcend in importance all the other elements of the *117notice as to be fatal to the appeal. Palpable, clerical errors are not allowed that force in any class of judicial records or documents.
The judgment is affirmed.
All concur.